     Case 1:19-cr-00181-SHR-SES Document 40 Filed 04/27/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,               :   CASE No. 1:19-cr-00181
                                        :
                                        :
                                        :   (Judge Rambo)
            v.                          :
                                        :   (Chief Magistrate Judge Schwab)
JULIO FELICIANO,                        :
                                        :
            Defendant.                  :


                                   ORDER
                                 April 27, 2020


      For the reasons set forth in the Memorandum filed concurrently with this

Order, IT IS ORDERED that defendant Feliciano’s motion for pretrial release

(doc. 34) is DENIED.



                                            S/Susan E. Schwab
                                            Susan E. Schwab
                                            Chief United States Magistrate Judge
